DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 6-7, 9, 11, 14-15, 17, 23-24, 27-28, 30, 32-33 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 9: Claim 9 is an apparatus claim. However, it recites “instructions” which is not elements and/or a components. Therefore, it is not enable one skilled in the art to make such invention.
As to claims 10-11, 14-15, 31-32: Claims 10-11, 14-15, 31-32 are dependent claims of claim 9. Therefore, claims 10-11, 14-15, 31-32 are rejected with same rationale as claim 9. 
As to claim 27: Claim 27 is an apparatus claim. However, it recites “instructions” which is not elements and/or a components. Therefore, it is not enable one skilled in the art to make such invention.
As to claims 2-3, 6-7, 28-30, 34: Claims 2-3, 6-7, 28-30, 34 are dependent claims of claim 27. Therefore, claims 2-3, 6-7, 28-30, 34 are rejected with same rationale as claim 9. 

Claims 29, 31, 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 29, 31: The newly added limitation “the display is a first display, further including a second display between the first display and the second touch panel” is not described in the original disclosure. Therefore, the newly added limitation is considered as new matter.
As to claim 34: The newly added limitation “the objects presented on the display are viewable on the first side of the display and on the second side of the display” is not described in the original disclosure. Therefore, the newly added limitation is considered as new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 6-7, 9, 11, 14-15, 17-18, 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOON et al (US 2010/0188353 A1).
As to claim 9: Yoon discloses an apparatus (Figs. 1-11, “an apparatus”; Abstract, ¶0022, 0028) comprising: 
a display (Figs. 1, 8, “a display 130”; “a display 130”;¶0029); 
a first touch panel on a first side of the display (Fig. 1, “a first touch panel 120” on a first side of the display; ¶0029); 
a second touch panel on a second side of the display (Fig. 1, “a second touch panel 140” on a second side of the display; ¶0029); 
instructions (Fig. 8, instructions which is stored in a memory 160; ¶0071); 
memory (Fig. 8, “a memory 160”; ¶0071); and 
processor circuitry to execute the instructions (Fig. 8, “a processor circuitry 150” to execute the instructions; ¶0071) to: 
obtain a first input from a first touch panel and a second input from a second touch panel (Figs. 1-11, obtain a first input from a first touch panel and a second input from a second touch panel; ¶0011-0012, 0036-0046); and 
in response to obtaining the first and second inputs from the first and second touch panels respectively, cause the display to at least one of: 
change a presentation of objects from stacked on one another to spread out from one another (Fig. 1-11; change a presentation of objects from stacked on one another to spread out from one another, wherein an object is spread out from objects stacked one another to a border line of the display; ¶0036-0049); or 
change a presentation of the objects from spread out from one another to stacked on one another (Figs. 1-11, change a presentation of the objects from spread out from one another to stacked on one another, wherein the object at the border line of the display is moved from spreading out to the center of the display which objects are stacked on one another; ¶0036-0049).  
As to claim 18: Yoon discloses a non-transitory computer-readable medium (Fig. 8, “a non-transitory computer-readable medium 160”), comprising instructions which, when executed, cause an electronic device (Figs. 1-11, instructions which, when executed, cause an electronic device; Abstract, ¶0071) to at least:
in response to a first input from a first touch panel of the electronic device and a second input from a second touch panel of the electronic device, cause a display of the electronic device (Figs. 1-11, a first input from “a first touch panel 120” of the electronic device and a second input from “a second touch panel 140” of the electronic device, cause “a display 130” of the electronic device; ¶0029-0049) to at least one of: 
change a presentation of objects from stacked on one another to spread out from one another (Figs. 4A-4C, change a presentation of objects from stacked on one another to spread out from one another; ¶0030-0049, wherein “an object 165a” is spread out from stacked position to a border line of the display); or 
change a presentation of the objects from spread out from one another to stacked on one another, the first and second touch panels on opposite sides of the electronic device (Figs. 4A-4C, change a presentation of the objects from spread out from one another to stacked on one another, the first and second touch panels on opposite sides of the electronic device; ¶0030-0049, wherein the object 165a is moved from the border line of the display panel back to the stacked position when the first and second touches perform reverse operation).  
As to claim 27: Moon discloses an electronic device (Figs. 1-11, an electronic device; Abstract, ¶0022) comprising: 
a first touch panel to receive a first input (Figs. 1-11, “a first touch panel 120” to receive a first input; Abstract, ¶0029-0049); 
a second touch panel to receive a second input (Figs. 1-11, “a second touch panel 140” to receive a second input; ¶0029-0049); 
a display between the first touch panel and the second touch panel, the first touch panel on a first side of the display and the second touch panel on a second side of the display opposite the first side (Figs. 1-11, “a display 130” between the first touch panel and the second touch panel, the first touch panel on a first side of the display and the second touch panel on a second side of the display opposite the first side; ¶0029-0049); 
at least one memory (Fig. 8, “at least one memory 160”; ¶0071); 
instructions (Fig. 8, instructions; ¶0071); and 
at least one processor to execute the instructions to cause the display (Figs. 1-11, “at least one processor 150” to execute the instructions to cause the display; ¶0061-0071) to at least one of: 
present objects as stacked on one another instead of spread out from one another based on the first input and the second input (Fig. 4A-4C, present objects as stacked on one another instead of spread out from one another based on the first input and the second input; ¶0030-0049, wherein “an object 165a” is spread out from a stacked position to a border line of the display panel) or 
present objects as spread out from one another instead of stacked on one another based on the first input and the second input (Figs. 4A-4C, present objects as spread out from one another instead of stacked on one another based on the first input and the second input; ¶0030-0049, wherein the object 165a is moved from the border line of the display panel back to the stacked position in the center of the display panel when the first and second touches perform reverse operation).
As to claims 3, 11: Yoon discloses each of the first touch panel and the second touch panel is a capacitance touch panel (Fig. 8, each of the first touch panel and the second touch panel is a capacitance touch panel; ¶0053).  
As to claim 7: Moon discloses the objects include a first object and a second object, and the at least one processor is to cause the display to at least one of: change an order of the first and second objects in the stacked objects based on the first and second inputs; -2-U.S. Application No. 16/907,825 change a sequence of the first and second objects when spread out from one another based on the first and second inputs; or move the first object, which was previously presented in a first location, to a second location different from first location based on the first and second inputs (Fig. 3-11, the objects include a first object and a second object, and the at least one processor is to cause the display to at least one of: change an order of the first and second objects in the stacked objects based on the first and second inputs; -2-U.S. Application No. 16/907,825 change a sequence of the first and second objects when spread out from one another based on the first and second inputs; or move the first object, which was previously presented in a first location, to a second location different from first location based on the first and second inputs; ¶0030-0049).  
As to claim 15: Moon discloses the objects include a first object and a second object (Figs. 1-11, the objects include a first object and a second object; ¶0032-0049), and the processor circuitry is to cause the display to at least one of: 
change an order in which the first and second objects are presented in the stack of objects based on the first and second inputs (Figs. 1-11, change an order in which the first and second objects are presented in the stack of objects based on the first and second inputs; ¶0032-0049); 
present a sequence of the first and second objects based on the first and second inputs (Figs. 1-11, present a sequence of the first and second objects based on the first and second inputs; ¶0032-0049); or rotate the first object from a first orientation second orientation based on the first and second inputs (Figs. 1-11, rotate the first object from a first orientation second orientation based on the first and second inputs; ¶0032-0049).  
As to claim 17: Yoon discloses the first touch panel is disposed on a front of the apparatus, and the second touch panel is disposed on a back side of the apparatus (Fig. 1, the first touch panel is disposed on a front of the apparatus, and the second touch panel is disposed on a back side of the apparatus; ¶0011-0012).  
As to claims 28, 32-33: Yoon discloses the first and second inputs correspond to first and second gestures (Figs. 1-11, the first and second inputs correspond to first and second gestures; ¶0011-0012, 0033, wherein fingers represents the first and second gestures).  
As to claims 6, 14: Yoon discloses at least one of: the first gesture at the first touch panel is in a first direction and the second gesture at the second touch panel is in the first direction; the first gesture at the first touch panel is in the first direction and the second gesture at the second touch panel is in a second direction opposite the first direction; the first gesture at the first touch panel is a first touch and hold gesture and the second gesture at the second touch panel is a second touch and hold gesture; the first gesture at the first touch panel is the first touch and hold gesture and the second gesture at the second touch panel is in the second direction; or the first gesture at the first touch panel is in the first direction and the second gesture at the second touch panel is the second touch and hold gesture (Figs. 1-11, ¶0011-0012, 0033-0049).  
As to claim 24: Moon discloses the objects include first and second objects and the instructions cause the electronic device to at least one of: change an order of the first and second objects based on the first and second inputs; change a sequence of the first and second objects when spread out form one another based on the first and second inputs; or -5-U.S. Application No. 16/907,825 Supplemental Amendment move the first object from a first location to a second location different from the first location based on the first and second inputs (Figs. 3-11, the objects include first and second objects and the instructions cause the electronic device to at least one of: change an order of the first and second objects based on the first and second inputs; change a sequence of the first and second objects when spread out form one another based on the first and second inputs; or -5-U.S. Application No. 16/907,825 Supplemental Amendment move the first object from a first location to a second location different from the first location based on the first and second inputs; ¶0029-0049).  
As to claim 23: Moon discloses at least one of: the first gesture at the first touch panel is in a first direction and the second gesture at the second touch panel is in the first direction; the first gesture at the first touch panel is in the first direction and the second gesture at the second touch panel is in a second direction opposite the first direction; the first gesture at the first touch panel is a first touch and hold gesture and the second gesture at the second touch panel is a second touch and hold gesture; the first gesture at the first touch panel is the first touch and hold gesture and the second gesture at the second touch panel is in the second direction; or the first gesture at the first touch panel is in the first direction and the second gesture at the second touch panel is the second touch and hold gesture (Figs. 4-11, at least one of: the first gesture at the first touch panel is in a first direction and the second gesture at the second touch panel is in the first direction; the first gesture at the first touch panel is in the first direction and the second gesture at the second touch panel is in a second direction opposite the first direction; the first gesture at the first touch panel is a first touch and hold gesture and the second gesture at the second touch panel is a second touch and hold gesture; the first gesture at the first touch panel is the first touch and hold gesture and the second gesture at the second touch panel is in the second direction; or the first gesture at the first touch panel is in the first direction and the second gesture at the second touch panel is the second touch and hold gesture; ¶0029-0049).  
As to claim 30: Moon discloses at least one of: the first gesture and the second gesture are swipe gestures in substantially similar directions; -6-U.S. Application No. 16/907,825 Supplemental Amendment the first gesture is a first swipe gesture in a first direction and the second gesture is a second swipe gesture in a second direction opposite the first direction; the first gesture and the second gesture are touch and hold gestures; the first gesture is a first touch and hold gesture and the second gesture is the second swipe gesture; or the first gesture is the first swipe gesture and the second gesture is a second touch and hold gesture (Figs. 4-11, at least one of: the first gesture and the second gesture are swipe gestures in substantially similar directions; -6-U.S. Application No. 16/907,825 Supplemental Amendment the first gesture is a first swipe gesture in a first direction and the second gesture is a second swipe gesture in a second direction opposite the first direction; the first gesture and the second gesture are touch and hold gestures; the first gesture is a first touch and hold gesture and the second gesture is the second swipe gesture; or the first gesture is the first swipe gesture and the second gesture is a second touch and hold gesture; ¶0030-0049).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOON et al (US 2010/0188353 A1).
As to claims 2, 10: Yoon does not expressly disclose the first touch panel is a capacitance touch panel and the second touch panel is a resistance touch panel. However, Yoon teaches the first and second touch panels may be a capacitive touch panel and/or a resistance touch panel (Fig. 8, the first and second touch panels may be a capacitive touch panel and/or a resistance touch panel; ¶0053). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to select a capacitive touch panel for the first touch panel and a resistance touch panel for the second touch panel. The result of the selection is predictable to form the first touch panel is a capacitance touch panel and the second touch panel is a resistance touch panel. The motivation would have been in order to use two kinds of touch panels for either one or two touch panels.

Claim(s) 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOON et al (US 2010/0188353 A1), as applied to claims 9, 27 above, and further in view of Lan et al (US 2020/0019366 A1).
As to claims 29, 31: Moon does not expressly disclose a second display between the first display and the second touch panel. However, Lan teaches a mobile device comprises a first display panel and a first touch panel are disposed on a front side of the mobile device; and a second display panel and a second touch panel are disposed on a rear side of the mobile device (Figs. 2-3, 9, “a mobile device 300/900” comprises “a first display panel 341/901” and “a first touch panel 331/902” are disposed on a front side of the mobile device; and “a second display panel 342/903” and “a second touch panel 332/904” are disposed on a rear side of the mobile device; ¶0014, 0075). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to implement a second display into the apparatus, such that the display is a first display, further including a second display between the first display and the second touch panel as taught by Lan. The motivation would have been in order to reduce operation steps of a user, improve transaction processing efficiency of a mobile device, and further enhance user experience (Lan: ¶0005).

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOON et al (US 2010/0188353 A1), as applied to claim 27 above, and further in view of Van Derven et al (US 2018/0203475 A1).

As to claim 34: Moon does not expressly disclose the objects presented on the display are viewable on the first side of the display and on the second side of the display. However, Van teaches a display device, wherein information presented by display can be viewed from both the front of display and the rear of display (Figs. 3-4, “a display device 102”, wherein information presented by display can be viewed from both the front of display and the rear of display; ¶0049). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to display the objects presented on the display are viewable on the first side of the display and on the second side of the display as taught by Van. The motivation would have been in order to present as mirrored images that appear mirrored when viewed through the front surface and appear non-mirrored when viewed through the rear surface (Van: ¶0004).

Response to Arguments
Applicant’s arguments filed on May 12, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693